El Juez Asociado Señor Córdova Dávila
emitió la opinión del tribunal.
Cristóbal Dávila, acusado de dedicarse. ilegal y volunta-riamente al negocio de café de Puerto Rico sin exhibir en su establecimiento el letrero o rótulo exigido por la ley, fue declarado culpable y condenado a pagar $25 de multa o en su defecto a extinguir un día de cárcel por cada -dólar que dejase de satisfacer.
El artículo 4 de la Ley núm. 3, de 11 de junio de 1935 ((2) pág. 47), que se considera infringido, dice, en lo perti-nente, así:
“A partir de la aprobación de esta ley, todo importador, trafi-cante o torrefactor de café de Puerto Rico deberá fijar en su esta-blecimiento o sitio de negocio un letrero en el que debajo del nombre o razón social diga ‘Traficante en café de Puerto Rico’, según fuere el caso.”
Las infracciones a esta ley constituirán un delito menos grave y podrán castigarse con una multa de $25 a $500, o un día de cárcel por cada dólar de multa que se deje de sa-tisfacer.
Formuló el acusado excepción perentoria a la acusación, alegando que la misma no imputa delito alguno. Se arguye que no se alega en la referida acusación que el acusado sea importador, traficante o torrefactor de café. La corte infe*63rior declaró sin lugar la excepción perentoria. A juicio del acusado lia debido declararse con lugar la referida excepción oportunamente formulada.
Es verdad que en la denuncia no se usa la frase “trafi-cante de café”, pero se alega que el acusado se dedicaba al negocio de café de Puerto Pico.
De acuerdo con el Diccionario de la Real Academia Es-pañola, se llama traficante a la persona que trafica o comer-cia. Traficar, según el mismo diccionario, es “comerciar, ne-gociar con el dinero y las mercaderías, comprando o ven-diendo, o con otros semejantes tratos.” N-egociar, es “tra-tar y comerciar, comprando y vendiendo o cambiando géne-ros, mercaderías o valores para aumentar el caudal.” Ne-gocio, en una de sus acepciones, es “todo lo que es objeto o materia de una ocupación lucrativa o de interés.” Y ade-más, según el referido diccionario, negociación es. “la utili-dad o interés que se logra en lo que se trata, comercia o pretende. ’ ’
La ley autoriza al Comisionado de Agricultura y Trabajo para dictar aquellas reglas y reglamentos que no sean incompatibles con los términos de la ley, para la mejor ejecución de la misma. El reglamento promulgado por el Comisionado de Agricultura y Trabajo define la palabra traficante del modo siguiente:
“Toda persona que por sí, o por medio de sus agentes o emplea-dos, se dedique a la venta, cambio o permuta de café de Puerto Rico, extranjero o de Puerto Rico mezclado con café extranjero, en su es-tablecimiento comercial o fuera de él, o en cualquier sitio separado o en conexión con el mismo, será considerado como traficante, y como tal será tenido cuando poseyere para la venta, traspasare, cambiare o expusiere dichos artículos o cualquiera de ellos, a la venta pública, bien sea en su establecimiento comercial, o en cualquier sitio sepa-rado o en conexión con el mismo o para cualquier otro objeto.”
Las palabras que se incluyen en la acusación constituyen delito público, a nuestro juicio, tanto si nos atenemos a los términos claros del estatuto, como si acudimos al reglamento, *64que no puede estar en conflicto con la ley. El acusado se de-dicaba, según la acusación al negocio de café de Puerto Rico, sin exhibir en su establecimiento el letrero exigido por la ley. Es decir, el acusado se dedicaba a traficar con café de Puerto Rico, comprando o vendiendo el mismo, sin haber cumplido con los preceptos del estatuto. Es claro que de acuerdo con la ley un agricultor de café en Puerto Rico que vende y en-trega en el establecimiento de su finca café en ella producido, aunque esté dedicado al negocio de café de Puerto Rico, no incurre en delito alguno, porque la misma ley dice expresa-mente que “se entenderá que no es un traficante la persona que vendiere exclusivamente el café producto de su finca. ’ ’ Esta excepción, que a nuestro juicio confirma la regla general y constituye una defensa, no necesita ser alegada en la acusación.
Alega además el apelante que la prueba dejó de estable-cer la culpabilidad del acusado fuera de toda duda razonable. Hemos examinado cuidadosamente la evidencia aportada y no creemos que la corte inferior haya incurrido, al apreciar la prueba, en un error que justifique la revocación de su fallo.

Debe confirmarse la sentencia apelada.

Los Jueces Asociados Señores Wolf y Travieso disin-tieron.